Leaving out of consideration the court's determination of the ultimate title to the goods if the true owner does not appear, with which determination I agree, I am nevertheless concerned about the court's treatment of the duty of giving notice which our statutes impose upon a finder.  There is confusion in our statutes. Sec.170.07, Stats., begins, "If any person shall find any money or goods. . . ."  Subsequent sections refer to lost goods but in effect refer to different situations.  There are cases, as usual, sustaining different rulings.  Fine distinctions are often drawn between lost and mislaid goods and treasure-trove, with the duties of the finder being controlled by these distinctions regarding what he finds.  Notwithstanding the confusion, the fundamental public policy underlying the law in this field is to encourage and facilitate the return of goods to the true owner. To that end, sec.  170.07, Stats. 1945, dearly imposes a duty on the finder of any money to make the fact of his finding reasonably available to the true owner.  I cannot believe that the legislature intended to require a finder to publish the fact that he has found goods if those goods are lost but not if they are treasure-trove.  The duty of holding found property for the benefit of the true owner for a reasonable length of time and the duty to make an attempt to find the true owner ought to be recognized whether the found property is treasure-trove or not.
MARTIN, J., took no part. *Page 86